       Case 2:18-bk-24571-NB Doc 77 Filed 04/10/19 Entered 04/10/19 15:20:59                                      Desc
                          Ntc UST mtn to dism or conv ch Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

          NOTICE OF U.S. TRUSTEE'S MOTION TO DISMISS OR CONVERT CASE

    DEBTOR(S) INFORMATION:                                                 BANKRUPTCY NO. 2:18−bk−24571−NB
    Jackies Cookie Connection LLC                                          CHAPTER 11
    SSN: N/A
    EIN: 47−1293210
    12109 Santa Monica Blvd
    Los Angeles, CA 90025




Notice is hereby given that a hearing in this case will be held at:

              Date:            5/7/2019
              Time:            1:00 P.M.
              Location:        255 E. Temple Street, Courtroom 1545
                               Los Angeles, CA 90012

To consider and act upon the following:
Motion of the United States Trustee to dismiss or convert Chapter 11 case to one under Chapter 7; memorandum of points and
authorities; and declaration in support thereof.
Objections to the above shall be made in writing and filed with the Court and served upon the United States Trustee at least
FOURTEEN (14) DAYS prior to the hearing date. Any objections not filed and served may be deemed waived. See LBR
9013−1(f).

For further information, please refer to the Court file or contact the Office of the United States Trustee.




                                                                                  For The Court,
Dated: April 10, 2019                                                             Kathleen J. Campbell
                                                                                  Clerk of Court




Form ntm2 Rev. 06/2017                                                                                                 77 / SES
